Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (FormS-3 No.333-36708) of PDL BioPharma,Inc., Registration Statement (FormS-3 No.333-122760) of PDL BioPharma,Inc., Registration Statement (FormS-3 No.333-123958) of PDL BioPharma,Inc., Registration Statement (FormS-3 No.333-128644) of PDL BioPharma,Inc., Registration Statement (FormS-3ASR No.333-174052) of PDL BioPharma,Inc., Registration Statement (FormS-8 No.333-87957) pertaining to the 1999 Stock Option Plan and 1999 Nonstatutory Stock Option Plan of PDL BioPharma,Inc., Registration Statement (FormS-8 No.333-68314) pertaining to the 1999 Stock Option Plan and 1999 Nonstatutory Stock Option Plan of PDL BioPharma,Inc., Registration Statement (FormS-8 No.333-104170) pertaining to the 1999 Nonstatutory Stock Option Plan and 2002 Outside Directors Stock Option Plan of PDL BioPharma,Inc., Registration Statement (FormS-8 No.333-125906) pertaining to the 2005 Equity Incentive Plan of PDL BioPharma,Inc., and Registration Statement (FormS-8 No.333-145262) pertaining to the 2005 Equity Incentive Plan and the 1993 Employee Stock Purchase Plan of PDL BioPharma, Inc. of our reports dated February23, 2012, with respect to the consolidated financial statements of PDL BioPharma,Inc., and the effectiveness of internal control over financial reporting of PDL BioPharma,Inc., included in this Annual Report (Form10-K) for the year ended December31, 2011. /s/ Ernst& YoungLLP Redwood City, California February23, 2012
